Case: 21-30609    Document: 00516330296       Page: 1    Date Filed: 05/24/2022




          United States Court of Appeals
               for the Fifth Circuit                             United States Court of Appeals
                                                                          Fifth Circuit

                                                                        FILED
                                                                    May 24, 2022
                               No. 21-30609
                             Summary Calendar                      Lyle W. Cayce
                                                                        Clerk

   Robert H. Williams,

                                                        Plaintiff—Appellant,

                                    versus

   American Commercial Lines, Incorporated; Platinum
   Equity, L.L.C.; Platinum Equity Advisors, L.L.C.;
   Gordon S. LeBlanc, Jr.; Hermann Moyse, III; ACBL
   Transportation Services, L.L.C.; ACL Transportation
   Services, L.L.C.; ACL I Corporation; Commercial Barge
   Line Company; American Commercial Barge Line, L.L.C.;
   American Commercial Lines International, L.L.C.;
   ACBL OLDCO, L.L.C.; ACBL River Operations, L.L.C.;
   ACL Professional Services, Incorporated; Commercial
   Barge Line Holdings, L.L.C.; American Commercial
   Barge Line Holding Corporation; American Commercial
   Barge Line Company,

                                                     Defendants—Appellees.


                 Appeal from the United States District Court
                     for the Middle District of Louisiana
                           USDC No. 3:20-CV-139


   Before Smith, Stewart, and Graves, Circuit Judges.
Case: 21-30609      Document: 00516330296            Page: 2    Date Filed: 05/24/2022

                                      No. 21-30609


   Per Curiam:*
          This suit involves myriad claims by Plaintiff against fifteen entities and
   two individuals for alleged racketeering activities. Plaintiff cites various
   statutes in his pro se Amended Complaint, such as: 18 U.S.C. § 1962
   (Racketeer Influenced Corrupt Organizations); § 1503(a) (obstruction of
   justice by influencing or injuring officer or juror); § 1513(e) (obstruction of
   justice by retaliating against a witness, victim or an informant); § 1001
   (making false statements or entries in a matter within the jurisdiction of the
   federal government); § 1505 (obstruction of proceedings before a department
   or agency of the United States); § 1343 (wire fraud); and § 1512 (tampering
   with a witness, victim or informant in an official proceeding). We, like the
   district court, denied Plaintiff’s request to proceed in forma pauperis. We
   interpret the Complaint liberally, but we agree with the district court that
   Plaintiff has not satisfied federal jurisdiction: he has pled no facts supporting
   either a federal question or complete diversity of the parties. See 28 U.S.C.
   §§ 1331 (federal question jurisdiction), 1333 (diversity jurisdiction).
          There is an issue, however, with the nature of the district court’s
   dismissal. A magistrate judge recommended dismissing this case with
   prejudice, either for lack of subject-matter jurisdiction or for failure to state a
   claim under rule 12(b)(6). The district court adopted the magistrate judge’s
   recommendation, but made clear that it was dismissing the complaint with
   prejudice for lack of subject-matter jurisdiction.
          Rules 12(b)(1) and 12(b)(6) provide distinct grounds for dismissal of a
   claim for relief. Rule 12(b)(6) applies when a plaintiff “fail[s] to state a claim
   upon which relief can be granted.” FED. R. CIV. P. 12(b)(6). Dismissal under
   rule 12(b)(6) is a judgment on the merits and is typically with prejudice,



          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.




                                           2
Case: 21-30609         Document: 00516330296               Page: 3      Date Filed: 05/24/2022




                                          No. 21-30609


   meaning the plaintiff is precluded from bringing the same claims again. Rule
   12(b)(1), alternatively, applies to claims over which a federal district court
   “lack[s] . . . subject-matter jurisdiction.” Dismissal for want of subject-
   matter jurisdiction is without prejudice, because a court without jurisdiction
   is incapable of reaching a disposition on the merits of the underlying claims.
   See Mitchell v. Bailey, 982 F.3d 937, 944 (5th Cir. 2020) (“A court’s dismissal
   of a case resulting from a lack of subject matter jurisdiction is not a
   determination of the merits and does not prevent the plaintiff from pursuing
   a claim in a court that does have proper jurisdiction. Accordingly, such a
   dismissal should be made without prejudice.” (quotation omitted)).
           Where, as here, a rule 12(b)(1) motion is filed in conjunction with a
   rule 12(b)(6) motion courts must consider the jurisdictional challenge first.
   See Wolcott v. Sebelius, 635 F.3d 757, 762 (5th Cir. 2011). The district court
   did so here, correctly finding jurisdiction lacking. But the district court then
   dismissed the action with prejudice, which our caselaw prohibits. 1 E.g.,
   Heaton v. Monogram Credit Card Bank of Georgia, 231 F.3d 994, 1000 (5th Cir.



           1
             The magistrate judge noted that some district courts have issued dismissals with
   prejudice for lack of subject-matter jurisdiction where a plaintiff’s claims are fanciful or
   impossible. E.g., Lewis v. Country of Russia, No. 18-CV-124, 2019 WL 2246574, at *n.3
   (E.D. Tex. Apr. 1, 2019), report and recommendation adopted, 2019 WL 2225358 (E.D. Tex.
   May 23, 2019) (“Plaintiff’s assertions, even when afforded a liberal construction, do not
   state a cognizable claim under the law or over which this Court has jurisdiction”); Flores v.
   U.S. Attorney Gen., No. 14-CV-198, 2015 WL 1088782, at *3 (E.D. Tex. Mar. 4, 2015)
   (dismissing a case with prejudice after finding no jurisdiction when “plaintiff’s claims
   present either a delusional scenario due to some mental incapacity or a poor attempt at
   entertaining oneself by filing a frivolous lawsuit”). We express no view on the propriety of
   the dismissals in those cases. Instead, we only note that those cases were dismissed under
   the in forma pauperis statute, 28 U.S.C. § 1915(e)(2), whereas here the district court denied
   Plaintiff’s request to proceed in forma pauperis. Cf. Marts v. Hines, 117 F.3d 1504, 1506 (5th
   Cir. 1997) (en banc) (“[C]onsidering the distinct features of . . . in forma pauperis
   proceedings, . . . dismissals as frivolous or malicious should be deemed to be dismissals with
   prejudice[.]”).




                                                 3
Case: 21-30609      Document: 00516330296          Page: 4   Date Filed: 05/24/2022




                                    No. 21-30609


   2000) (“The district court properly concluded that it did not have
   jurisdiction but it erred in granting summary judgment and dismissing with
   prejudice. Since the court lacked jurisdiction over the action, it had no power
   to render a judgment on the merits.”). We therefore VACATE and
   REMAND for further proceedings consistent with this opinion.




                                         4